By the Court

Flandrau, J.
Error to the District Court of Bamsey County. The Defendant below objected to an fm creased rate of interest stipulated for after the maturity of a promissory note, being recovered, on the ground that it was in the nature of a penalty.
The Court below assessed the damages on the note for the interest at three per cent, per month until maturity, and after maturity at five per cent, per month.
This case comes within the decision made at this term, in the case of Mason, Craig et al. vs. Callender, Flint & Co., and must be held the same way.
The judgment is reversed, and'the case remanded for a reassessment of damages as follows:
Compute the interest on the note from the date thereof to the time of payment under the mortgage sale, at three per cent per month, then add the principal and interest together, and deduct the payment, then compute the interest on the balance from the time of the payment until judgment at the same rate, and the sum so arrived at will be the damages the Plaintiff is entitled to recover.